Court Name: District of Alaska
Division: 3

Receipt Number: ANCO16121
Cashier ID: ps

Transaction Date: 09/04/2019
Payer Name: Julie Teal Simmonds

 

PRO HAC VICE

For: Julie Tee] Simmonds
Case/Party: D-AKX-3-10-AT-000001-001
Amount : $150.00
PRO HAC VICE

For: Kristen Monsel|

Case/Party: D-AKX-3-10-AT-000001-C01
Amount : $150.00

 

CREDIT CARD

Amt Tendered: $300.00
Total Due: $300 .00
Tota] Tendered: $300.00
Change Ant: $0.00

 

 

3:19-cv-00238-HRH

A fee of $53.00 will be charged for
any returned check.

OPP RRE ELE OOM bane ames De ne

Case 3:19-cv-00238-SLG Document 6 Filed 09/04/19 Page 1 of 1

010 010 051
190605A300147
